Citation Nr: 0936329	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for residuals of basal 
cell carcinoma of the left nasal tip, the right nasal tip, 
and the left jaw line.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fungus of the feet.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The currently demonstrated residuals of basal cell 
carcinoma of the identified locations is shown as likely as 
not to have resulted from excessive sun exposure that began 
during the Veteran's period of active service during World 
War II.  

2.  A May 1946 RO decision denied the Veteran's original 
claim of service connection for fungus of the feet.  

3.  The evidence received since the May 1946 RO decision 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.  

4.  The currently demonstrated fungus infection of the feet 
is shown as likely as not to have had its clinical onset 
during the Veteran's service was on the island of Guam during 
World War II.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by basal cell cancer is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3,303 (2009). 

2  By extending the benefit of the doubt to the Veteran, his 
disability manifested by fungus of the feet is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 5707(West 2002); 38 C.F.R. §§ 3,303, 3.102, 
3.159 (2009). 

3.  The evidence received since the final May 1946 decision 
that denied service connection for fungus of the feet, is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  
If a claim has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  


Basal Cell Carcinoma

In January 1945, the Veteran was assigned to the 144th Naval 
Construction Battalion.  In the same month, he reported 
aboard the USS General Harry Taylor.  In January 1946, the 
Veteran was assigned to the Naval Supply Center, Guam-Saipan.  
Finally, in April 1946, the Veteran was returned back to the 
United States.  

The private treatment records from June 2001 to May 2002 
reveal treatment for basal cell carcinoma.  In June 2001, a 
physician removed a basal cell carcinoma from the tip of the 
Veteran's nose.  

In December 2005, the Veteran underwent plastic surgery to 
remove a basal cell carcinoma from his left nasal tip.  In 
May 2006, the Veteran had a basal cell carcinoma removed from 
his left jaw line, and in June 2008 the Veteran had a basal 
cell carcinoma removed from his right nasal tip.  

An April 2008 statement by a physician indicated that 
"melanomas" were more likely to develop years after a 
single or several severe sunburns.  However, this physician 
failed to opine as to whether the Veteran's exposure to the 
sun while serving in Guam was the cause or a precipitating 
factor in the development of the basal cell carcinoma on his 
nose.  

An October 2008 statement by another physician noted that the 
Veteran's skin cancers could be a direct result of constant 
exposure to ultraviolet rays while in Guam during his 
military deployment.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim.  

The service treatment records are silent regarding treatment 
for skin cancer.  However, his service records do indicate 
that he served aboard the USS General Harry Taylor and on the 
island of Guam for a long period of time.  Thus, the Board 
finds that the Veteran's assertion of having had excessive 
sun exposure in service are credible.  

Given the uncontroverted medical opinion on file, the Board 
finds the evidence to be in relative equipoise in showing 
that the Veteran as likely as not developed and was treated 
for basal cell carcinoma of identified location as the result 
of his exposure to the sun during service.  In resolving all 
reasonable doubt in the Veteran's favor, service connection 
for residuals of basal cell carcinoma of the left nasal tip, 
the right nasal tip and the left jaw line is warranted.  


Foot Fungus

In May 1946, a month after the Veteran's discharge from 
active service, he filed a claim with VA, for inter alia a 
foot fungus of the feet.  This claim was denied that same 
month by the RO because the Veteran's foot fungus was not 
shown by the evidence of record.  

In May 2006, the Veteran requested that his claim for 
bilateral foot fungus be reopened.  In September 2006 the RO 
denied the Veteran's claim to reopen, reporting that there 
was no new and material evidence regarding an in-service 
event, injury or disease, and that there was no evidence of a 
nexus to service or a service connected disability.

A May 2007 statement from a private physician opined that the 
Veteran's tinea pedis and onychomycosis were at least as 
likely as not related to his tour of duty on Guam.  

On this record, the Board finds that the new evidence 
presented by the Veteran establishes a medical nexus between 
his current foot fungus and his foot manifestations in 
service.  Accordingly, to this extent, the Board finds that 
new and material evidence has been submitted to reopen the 
claim of service connection for foot fungus of the feet.  

In addition, the evidence is found to be in relative 
equipoise in showing that the current fungus infection of the 
feet as likely as not had its clinical onset during service.  

Accordingly, in resolving all reasonable doubt in favor of 
the Veteran, service connection for fungus infection of the 
feet is warranted.  


ORDER

Service connection for residuals of basal cell carcinoma of 
the left nasal tip, the right nasal tip, and the left jaw 
line is granted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for fungus of the feet, the 
appeal to this extent is allowed.  

Service connection for fungus infection of the feet is 
granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


